[exhibit101001.jpg]
CONFIDENTIAL EMPLOYMENT AGREEMENT AGREEMENT by and between State Street
Corporation, a Massachusetts corporation (the “Company”), and (the “Executive”),
dated as of the day of , ___. The Board of Directors of the Company (the
“Board”) has determined that it is in the best interests of the Company and its
shareholders to assure that the Company will have the continued dedication of
the Executive, notwithstanding the possibility, threat or occurrence of a Change
of Control (as defined in Section 3) of the Company. The Board believes that it
is imperative to diminish the inevitable distraction of the Executive by virtue
of the personal uncertainties and risks created by a pending or threatened
Change of Control and to encourage the Executive’s full attention and dedication
to the Company Group (as defined in Section 2) currently and in the event of any
threatened or pending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a Change of Control which ensure
that the compensation and benefits expectations of the Executive will be
addressed appropriately. Therefore, in order to accomplish these objectives, the
Board caused the Company to enter into this Agreement. NOW, THEREFORE, IT IS
HEREBY AGREED AS FOLLOWS: 1. Certain Definitions. For purposes of this
Agreement, including, without limitation, Sections 5 and 6, the terms described
in Sections 1(a), 1(b) and 1(c) shall have the meanings set forth therein: (a)
The “Effective Date” shall mean the first date during the Change of Control
Period (as defined in Section 1(b)) on which a Change of Control occurs.
Anything in this Agreement to the contrary notwithstanding, if a Change of
Control occurs and if the Executive’s employment with the Company Group is
terminated prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment (i)
was at the request of a third party who has taken steps reasonably calculated to
effect a Change of Control or (ii) otherwise arose in connection with or
anticipation of a Change of Control, then for all purposes of this Agreement the
“Effective Date” shall mean the date immediately prior to the date of such
termination of employment. (b) The “Change of Control Period” shall mean the
period commencing on the date hereof and ending on December 31, 2018; provided,
however, that commencing on December 31, 2017, and on each annual anniversary of
such date (such date and each annual anniversary thereof shall be hereinafter
referred to as the “Renewal Date”), unless previously terminated, the Change of
Control Period shall be automatically extended so as to terminate two years from
such Renewal Date, unless at least 60 days prior to the Renewal Date the Company
shall give notice to the Executive that the Change of Control Period shall not
be so extended. (c) The “Company Group” shall mean the Company and any company
controlled by, controlling or under common control with the Company. 2. Change
of Control. For the purpose of this Agreement, a “Change of Control” shall mean:
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated



--------------------------------------------------------------------------------



 
[exhibit101002.jpg]
Information Classification: Limited Access 2 under the Exchange Act) of 25% or
more of either (i) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then-outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (D)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this Section 2; or (b)
Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or (c) Consummation
of a reorganization, merger or consolidation or sale or other disposition of all
or substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 25% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or (d) Approval by the shareholders of
the Company of a complete liquidation or dissolution of the Company.



--------------------------------------------------------------------------------



 
[exhibit101003.jpg]
Information Classification: Limited Access 3 3. Employment Period. The Company
hereby agrees to continue the Executive in the employ of the Company Group, and
the Executive hereby agrees to remain in the employ of the Company Group,
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the second anniversary of the Effective Date
(the “Employment Period”). 4. Terms of Employment. (a) Position and Duties. (i)
During the Employment Period, (A) the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date and (B) the
Executive’s services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any office or location less
than 35 miles from such location. (ii) During the Employment Period, and
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote reasonable attention and time during
normal business hours to the business and affairs of the Company Group and, to
the extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive’s reasonable best efforts to perform faithfully
and efficiently such responsibilities. During the Employment Period, it shall
not be a violation of this Agreement for the Executive to (A) serve on
corporate, civic or charitable boards or committees, (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions and (C) manage
personal investments, so long as such activities do not significantly interfere
with the performance of the Executive’s responsibilities as an employee of the
Company Group in accordance with this Agreement. It is expressly understood and
agreed that to the extent that any such activities have been conducted by the
Executive prior to the Effective Date, the continued conduct of such activities
(or the conduct of activities similar in nature and scope thereto) subsequent to
the Effective Date shall not thereafter be deemed to interfere with the
performance of the Executive’s responsibilities to the Company Group. (b)
Compensation. (i) Base Salary. During the Employment Period, the Executive shall
receive an annual base salary (“Annual Base Salary”), which shall be paid at a
monthly rate, at least equal to 12 times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to the
Executive by the Company Group in respect of the 12-month period immediately
preceding the month in which the Effective Date occurs. Such Annual Base Salary
shall be payable as earned in equal installments, no less frequently than
monthly, pursuant to the Company Group’s customary payroll policies applicable
to the Executive in force at the time of payment, less any required or
authorized payroll deductions, and unless the Executive shall elect to defer the
receipt of a portion of such Annual Base Salary in accordance with the
requirements of Section 409A of the Internal Revenue Code of 1986 (the “Code”).
During the Employment Period, the Annual Base Salary shall be reviewed no more
than 12 months after the last salary increase awarded to the Executive prior to
the Effective Date and thereafter at least annually. Any increase in Annual Base
Salary shall not serve to limit or reduce any other obligation to the Executive
under this Agreement. Annual Base Salary shall not be reduced after any such
increase and the term “Annual Base Salary” as utilized in this Agreement shall
refer to Annual Base Salary as so increased.



--------------------------------------------------------------------------------



 
[exhibit101004.jpg]
Information Classification: Limited Access 4 (ii) Annual Bonus. In addition to
Annual Base Salary, the Executive shall be awarded, for each fiscal year ending
during the Employment Period, an annual bonus (the “Annual Bonus”) in cash at
least equal to the target bonus amount applicable to the Executive under the
Company’s Senior Executive Annual Incentive Plan or any successor plan for the
year in which the Effective Date occurs (the “Target Bonus Amount”). Each such
Annual Bonus shall be paid no later than March 15th of the year succeeding the
year for which the Annual Bonus is earned, unless the Executive shall elect to
defer receipt of such Annual Bonus in accordance with the requirements of
Section 409A of the Code. (iii) Incentive, Savings and Retirement Plans. During
the Employment Period, the Executive shall be entitled to participate in all
incentive, savings and retirement plans, practices, policies and programs
applicable generally to other peer executives of the Company Group, but in no
event shall such plans, practices, policies and programs provide the Executive
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company Group for the Executive under such plans, practices,
policies and programs as in effect at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
those provided generally at any time after the Effective Date to other peer
executives of the Company Group in the country in which the Executive is
employed. To the extent applicable, the benefits provided to the Executive
pursuant to this Section 4(b)(iii) shall be provided and paid in compliance with
the relevant requirements of Section 409A of the Code. (iv) Welfare Benefit
Plans. During the Employment Period, the Executive and/or the Executive’s
family, as the case may be, shall be eligible for participation in and shall
receive all benefits under welfare benefit plans, practices, policies and
programs provided by the Company Group (including, without limitation, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs) to the extent applicable
generally to other peer executives of the Company Group, but in no event shall
such plans, practices, policies and programs provide the Executive and/or the
Executive’s family with benefits that are less favorable, in the aggregate, than
the most favorable of such plans, practices, policies and programs in effect for
the Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, those provided generally
at any time after the Effective Date to other peer executives of the Company
Group in the country in which the Executive is employed. To the extent
applicable, the benefits provided to the Executive and/or the Executive’s family
pursuant to this Section 4(b)(iv) shall be provided and paid in compliance with
the relevant requirements of Section 409A of the Code. (v) Expenses. During the
Employment Period, the Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Executive in
accordance with the most favorable policies, practices and procedures of the
Company Group in effect for the Executive at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect generally at any time thereafter with respect to other peer
executives of the Company Group in the country in which the Executive is
employed. Reimbursement shall be made as soon as practicable after a request for
reimbursement is received by the Company Group, but in no event later than the
last day of the calendar year next following the calendar year in which such
expense was incurred.



--------------------------------------------------------------------------------



 
[exhibit101005.jpg]
Information Classification: Limited Access 5 (vi) Fringe Benefits. During the
Employment Period, the Executive shall be entitled to fringe benefits,
including, without limitation, if applicable, use of an automobile and payment
of related expenses, in accordance with the most favorable plans, practices,
programs and policies of the Company Group in effect for the Executive at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company Group in the country in
which the Executive is employed. Reimbursements or payments shall be made as
soon as practicable after a request for reimbursement or payments is received by
the Company Group, but in no event later than the last day of the calendar year
next following the calendar year in which such expense was incurred; provided
that the amount of any fringe benefits to be reimbursed or paid by the Company
Group in one year shall not affect any fringe benefits to be reimbursed or paid
by the Company Group in any other calendar year. (vii) Office and Support Staff.
During the Employment Period, the Executive shall be entitled to an office or
offices of a size and with furnishings and other appointments, and to exclusive
personal secretarial and other assistance, at least equal to the most favorable
of the foregoing provided to the Executive by the Company Group at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as provided generally at any time thereafter with
respect to other peer executives of the Company Group in the country in which
the Executive is employed. (viii) Vacation. During the Employment Period, the
Executive shall be entitled to paid vacation in accordance with the most
favorable plans, policies, programs and practices of the Company Group as in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company Group in the country in which the Executive is employed. 5.
Termination of Employment. For purposes of this Agreement, the terms
“terminate,” “terminated” and “termination” mean a termination of the
Executive’s employment that constitutes a “separation from service” within the
meaning of the default rules set forth in Section 1.409A-1(h) of the Treasury
Regulations; provided, however, that for purposes of determining which entities
are treated as a single “service recipient” with the Company, the phrase “at
least 80 percent” shall be retained in each place it appears in Sections
1563(a)(1), (2) and (3) of the Code and Section 1.414(c)-2 of the Treasury
Regulations, as permitted under Section 1.409A-1(h)(3) of the Treasury
Regulations; and provided further that in the event that the Executive is absent
from work due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for [a continuous
period of not less than six months] [for Hong Kong employees: the foreseeable
future, and no reasonable accommodation can be made to facilitate a return to
work] (an “Impairment”), where such Impairment causes the Executive to be unable
to perform the duties of his position or any substantially similar position of
employment, the Executive shall incur a separation from service 29 months after
the date on which the Executive was first Impaired. (a) Death or Disability. The
Executive’s employment shall terminate automatically upon the Executive’s death
during the Employment Period. If the Company determines in good faith that the
Disability of the Executive has occurred during the Employment Period (pursuant
to the definition of Disability set forth below), it may give to the Executive
written notice in accordance with Section 14(b) of its intention to terminate
the



--------------------------------------------------------------------------------



 
[exhibit101006.jpg]
Information Classification: Limited Access 6 Executive’s employment. In such
event, the Executive’s employment with the Company Group shall terminate
effective on the 30th day after receipt of such notice by the Executive (the
“Disability Effective Date”); provided that, within the 30 days after such
receipt, the Executive shall not have returned to full-time performance of the
Executive’s duties. For purposes of this Agreement, “Disability” shall mean the
absence of the Executive from the Executive’s duties with the Company Group on a
full-time basis for 180 consecutive days as a result of incapacity due to mental
or physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative. (b) Cause. The Company may terminate the
Executive’s employment during the Employment Period for Cause. For purposes of
this Agreement, “Cause” shall mean: (i) the willful and continued failure of the
Executive to perform substantially the Executive’s duties with the Company Group
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Executive has not substantially performed the Executive’s
duties; or (ii) the willful engaging by the Executive in illegal conduct or
gross misconduct that is materially and demonstrably injurious to the Company.
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer of
the Company or a senior officer of the Company who is a member of the Company’s
executive management committee or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail. (c) Good Reason. The Executive’s
employment may be terminated by the Executive for Good Reason during the
Employment Period. For purposes of this Agreement, “Good Reason” shall mean: (i)
the assignment to the Executive of any duties materially inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4(a), or any other action by the Company Group which results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent



--------------------------------------------------------------------------------



 
[exhibit101007.jpg]
Information Classification: Limited Access 7 action not taken in bad faith and
which is remedied by the Company Group promptly after receipt of notice thereof
given by the Executive; (ii) any failure by the Company Group to comply with any
of the provisions of Section 4(b), other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive; (iii)
the Company’s requiring the Executive to be based at any office or location
other than as provided in Section 4(a)(i)(B) or the Company’s requiring the
Executive to travel on Company business to a substantially greater extent than
required immediately prior to the Effective Date; (iv) any purported termination
by the Company Group of the Executive’s employment otherwise than as expressly
permitted by this Agreement; or (v) any failure by the Company to comply with
and satisfy Section 13(c). For purposes of this Section 5(c), any good faith
determination of “Good Reason” made by the Executive shall be conclusive. (d)
Resignation without Good Reason. Notwithstanding anything in this Agreement to
the contrary, following the Effective Date, the Executive may, voluntarily,
terminate his employment without Good Reason during the Employment Period. (e)
Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 14(b). For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the Date of Termination (as defined in
Section 5(f)) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 30 days [for Hong Kong
employees: and not less than 7 days] after the giving of such notice [for Hong
Kong employees: in all cases other than termination for cause or the death of
the Executive]). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder. (f) Date of Termination. “Date of Termination” means
(i) if the Executive’s employment is terminated by the Company for Cause, [or by
the Executive for Good Reason,] the date of receipt of the Notice of Termination
or any later date specified therein, as the case may be; (ii) if the Executive’s
employment is terminated by the Company other than for Cause or Disability, [for
Hong Kong employees: or by the Executive for Good Reason,] the Date of
Termination shall be [for Hong Kong employees: 7 days after] the date on which
the Company notifies the Executive of such termination [for Hong Kong employees:
(unless payment in lieu of notice is made]; and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.



--------------------------------------------------------------------------------



 
[exhibit101008.jpg]
Information Classification: Limited Access 8 6. Obligations of the Company upon
Termination. (a) Good Reason; Other Than for Cause, Death or Disability. If,
during the Employment Period, the Company shall terminate the Executive’s
employment other than for Cause, death or Disability or the Executive shall
terminate employment for Good Reason: (i) the Company shall pay to the Executive
in a lump sum in cash within [30 days] [for Hong Kong employees: 7 days] after
the Date of Termination the aggregate of the following amounts: (A) the sum of
(1) the Executive’s Annual Base Salary through the Date of Termination to the
extent not theretofore paid, (2) any earned Annual Bonus in respect of the
fiscal year ended immediately prior to the Date of Termination to the extent not
theretofore paid, (3) the product of (x) the Target Bonus Amount and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365 and
(4) any accrued vacation pay, to the extent not theretofore paid (the sum of the
amounts described in clauses (1), (2), (3) and (4) shall be hereinafter referred
to as the “Accrued Obligations”); and (B) the amount equal to the product of (1)
two and (2) the sum of (x) the Executive’s Annual Base Salary and (y) the Target
Bonus Amount; provided that any amount payable to the Executive pursuant to this
clause (B) shall not exceed $10,000,000 (ten million dollars) (“Base and Bonus
Cap”) and all rights to any amount payable under this subparagraph 7(i)(B)
exceeding the Base and Bonus Cap shall be cancelled and the Executive shall have
no further rights or entitlement to the amounts payable under this subparagraph
7(i)(B) that exceed the Base and Bonus Cap; and (C) the amount equal to the
product of (1) two and (2) an amount equal to the sum of any Company Group
contributions allocated to the Executive under (x) the Company Group tax-favored
defined contribution retirement plans applicable to the Executive and (y) the
State Street Corporation Management Supplemental Savings Plan or any successor
plan (the “Supplemental Savings Plan”) for the most recent full fiscal year; and
(D) an amount equal to the product of (1) two and (2) an amount equal to the sum
of any Company Group credits and the value of any share award allocated to the
Executive under the State Street Corporation Executive Supplemental Retirement
Plan or any successor plan (the “ESRP”) for the most recent full fiscal year;
and (ii) for two years after the Date of Termination, or such longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy, the Company shall continue benefits to the Executive and/or the
Executive’s family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 4(b)(iv) if the Executive’s employment had not been terminated or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company Group and their families in
the country in which the Executive is employed on the same basis as in effect
prior to the Date of Termination; provided, however, that if the Executive
becomes reemployed with another employer and is eligible to



--------------------------------------------------------------------------------



 
[exhibit101009.jpg]
Information Classification: Limited Access 9 receive medical or other welfare
benefits under another employer provided plan, the medical and other welfare
benefits described herein shall be secondary to those provided under such other
plan during such applicable period of eligibility; provided further that to the
extent necessary to avoid the imposition of additional taxes, penalties and
interest under Section 409A of the Code, any reimbursements of expenses pursuant
to this Section 6(a)(ii) shall be made on or before the last day of the calendar
year next following the calendar year in which such expense was incurred. For
purposes of determining eligibility (but not the time of commencement of
benefits) of the Executive for retiree benefits pursuant to such plans,
practices, programs and policies, the Executive shall be considered to have
remained employed until two years after the Date of Termination and to have
retired on the last day of such period; and (iii) the Company shall, at its sole
expense as incurred, provide the Executive with reasonable outplacement
services, the scope and provider of which shall be selected by the Executive in
his sole discretion; provided, however, that such outplacement services shall
not be provided to the Executive beyond the last day of the second calendar year
following the calendar year which contains the Executive’s Date of Termination;
and (iv) to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is entitled to receive as of the Date
of Termination under any plan, program, policy or practice or contract or
agreement of the Company Group (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”); and (v) to the extent not
theretofore vested, the Executive shall immediately vest, as of the Date of
Termination, in his benefits under the Supplemental Savings Plan and the ESRP.
(b) Death. If, during the Employment Period, the Executive’s employment is
terminated by reason of the Executive’s death, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations, the timely payment or
provision of Other Benefits, and immediate vesting, as of the Date of
Termination and to the extent not theretofore vested, of the Executive’s
benefits under the Supplemental Savings Plan and the ESRP. The Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within [30 days] [for Hong Kong employees: 7
days] after the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company Group to the estates and beneficiaries of peer
executives of the Company Group under such plans, programs, practices and
policies relating to death benefits, if any, as in effect with respect to other
peer executives and their beneficiaries at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the
Executive’s estate and/or the Executive’s beneficiaries, as in effect on the
date of the Executive’s death with respect to other peer executives of the
Company Group and their beneficiaries in the country in which the Executive is
employed. (c) Disability. If, during the Employment Period, the Executive’s
employment is terminated by reason of the Executive’s Disability, this Agreement
shall terminate without further obligations to the Executive under this
Agreement, other than for



--------------------------------------------------------------------------------



 
[exhibit101010.jpg]
Information Classification: Limited Access 10 payment of Accrued Obligations,
the timely payment or provision of Other Benefits, and immediate vesting, as of
the Date of Termination and to the extent not theretofore vested, of the
Executive’s benefits under the Supplemental Savings Plan and the ESRP. The
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
[30 days] [for Hong Kong employees: 7 days] after the Date of Termination. With
respect to the provision of Other Benefits, the term Other Benefits as utilized
in this Section 6(c) shall include, and the Executive shall be entitled after
the Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Company Group to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter generally with respect to other peer executives of the Company
Group and their families in the country in which the Executive is employed. (d)
For Cause; Other than for Good Reason. If, during the Employment Period, the
Executive’s employment shall be terminated for Cause, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay or to provide to the Executive (x) his Annual Base Salary through the
Date of Termination within [30 days] [for Hong Kong employees: 7 days]
thereafter and (y) Other Benefits, in each case to the extent theretofore
unpaid. Subject to Section 7, if, during the Employment Period, the Executive
voluntarily terminates employment, excluding a termination for Good Reason, this
Agreement shall terminate without further obligations to the Executive, other
than for Accrued Obligations and the timely payment or provision of Other
Benefits. In such case, all Accrued Obligations shall be paid to the Executive
in a lump sum in cash within [30 days] [for Hong Kong employees: 7 days] after
the Date of Termination. 7. Non-exclusivity of Rights. Nothing in this Agreement
shall prevent or limit the Executive’s continuing or future participation in any
plan, program, policy or practice provided by the Company Group and for which
the Executive may qualify, nor, subject to Section 14(g), shall anything herein
limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company Group, including, without limitation, the
ESRP; provided, however, that, following the Effective Date, the severance
provisions of this Agreement shall supersede any Company severance pay plan in
which the Executive may otherwise participate. Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company Group at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement; provided that, for the avoidance of doubt, any such
modifications made by this Agreement shall comply with, and shall be effected
and implemented, in accordance with the requirements of Section 409A of the
Code. Anything in the ESRP to the contrary notwithstanding, during the
Employment Period: (I) Section 7.1 (Amendments) thereof shall be inapplicable to
the Executive to the extent such amendment reduces the accrued benefit or
contribution rate or otherwise adversely affects the right of the Executive to
accrue an ESRP benefit; and (II) Section 3.6 (Forfeitures) thereof shall be
inapplicable to the Executive in connection with any termination of employment
(other than for Cause (as defined under this Agreement)).



--------------------------------------------------------------------------------



 
[exhibit101011.jpg]
Information Classification: Limited Access 11 8. Full Settlement. The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others, except as required by
applicable law or regulation. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains other
employment. Furthermore, the Executive shall be entitled to receive from the
Company payment in respect of all direct and indirect damages as a result of any
material breach by the Company of this Agreement. From the date hereof until the
20th anniversary of the later of (i) the Date of Termination and (ii) the date
of the Executive’s death, the Company agrees to pay as incurred, to the full
extent permitted by law, any legal fees and/or expenses which the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Executive or others of the validity or enforceability of, or
liability under, or breach by the Company of, any provision of this Agreement or
any guarantee of performance thereof (including as a result of any contest by
the Executive about the amount of any payment pursuant to this Agreement), plus
in each case interest on any delayed payment at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Code; provided, however, that
payment of legal fees and/or expenses shall not be provided to the Executive
later than the last day of the second calendar year in which the relevant fees
or expenses were incurred; provided, further, that the amount of any legal fees
and/or expenses paid by the Company on behalf of the Executive during a calendar
year shall not affect any legal fees and/or expenses to be paid by the Company
on behalf of the Executive in any other calendar year. 9. Application of Section
4999 of the Code. (a) This Section 9 shall apply, in the event it shall be
determined that any payment or distribution by the Company Group to or for the
benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (the
“Payments”) could reasonably be expected to be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”). (b) If it shall be determined that the Parachute Value of the
Payments (as defined below) is equal to or less than 110% of the Safe Harbor
Amount (as defined below), then the amount of the Payments otherwise due to, or
for the benefit of, the Executive shall be reduced to the extent necessary, and
in a manner intended to comply with Section 409A of the Code, to assure that the
Parachute Value of the Payments, as calculated for the Payments remaining after
such reduction, does not exceed the Safe Harbor Amount (a “Cutback”). To the
extent any such reduction to the Executive’s Payments becomes necessary by
reason of the preceding sentence; the reduction shall be applied by (x) reducing
the cash payments and benefits due to the Executive under this Agreement in the
following order: Section 6(i)(B), Section 6(i)(C) and then, if applicable,
Section 6(i)(D),or (y) an order of reduction specified by the Executive;
provided, however, that the Executive’s right to specify the order of reduction
of the payments or benefits shall apply only to the extent that it does not
directly or indirectly alter the time or method of payment of any amount that is
deferred compensation subject to Section 409A. For the purposes of this Section
9, (i) “Parachute Value of the Payments” shall mean the present value, as of the
Effective Date, for purposes of Section 280G of the Code of the portion of such
Payments that constitutes a “parachute payment” under Section 280G(b)(2), as



--------------------------------------------------------------------------------



 
[exhibit101012.jpg]
Information Classification: Limited Access 12 determined by the Accounting Firm
(as defined in Section 9(c)) for purposes of determining whether and to what
extent the Excise Tax will apply to such Payments, and (ii) “Safe Harbor Amount”
shall mean the maximum Parachute Value of the Payments that the Executive can
receive without any Payments being subject to the Excise Tax. (c) If it shall be
determined that the Parachute Value of the Payments is greater than 110% of the
Safe Harbor Amount, then the value of the Payments to be made to the Executive
shall be either (i) subject to a Cutback or (ii) delivered in full, whichever of
the foregoing results in the receipt by the Executive of the greatest benefit on
an after-tax basis (taking into account the Executive’s actual marginal rate of
federal, state and local income taxation and the Excise Tax). (d) All
determinations required to be made under this Section 9, including whether and
when a Cutback is required and the amount of such Cutback and the assumptions to
be utilized in arriving at such determination, shall be made by Ernst & Young
LLP or such other nationally recognized certified public accounting firm as may
be designated by the Executive (the “Accounting Firm”); provided that such
Accounting Firm shall be independent of the Executive. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Executive shall appoint another
independent nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive. The Accounting Firm shall make
the determinations required under this Section 9 on a preliminary basis and
provide to both the Company and the Executive the detailed supporting
calculations on an initial basis, as soon as reasonably practicable prior to the
making of any Payment, but in no event later than 10 days prior to the Effective
Date. Thereafter, the Accounting Firm shall timely make any further
determinations as may be required under this Section 9 and provide to both the
Company and the Executive additional detailed supporting calculations as
necessary or appropriate to effectuate the provisions of this Section 9. If, as
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the preliminary or a subsequent determination by the Accounting Firm
hereunder, amounts that should have been subject to a Cutback were instead paid
or provided to the Executive (“Overpayment”), consistent with the calculations
required to be made hereunder, then, in the event that the Executive is required
to make a payment of any Excise Tax solely as a result of an Overpayment, the
Accounting Firm shall determine the amount of the Overpayment that has occurred
and the Company shall indemnify the Executive for any damages, including,
without limitation, the Excise Tax, and costs incurred by him resulting from any
Overpayment. Any amounts payable by the Company or any other member of the
Company Group to the Executive as a result of the Company’s indemnification
obligations as provided for in the immediately preceding sentence shall be paid
no later than the last day of the calendar year following the calendar year in
which the Executive remits the related taxes. 10. Confidential Information;
Restriction on Solicitation of Employees and Clients. By and in consideration of
the compensation and benefits provided for by the Company under this Agreement,
including the severance arrangements set forth herein, the Executive agrees
that: (a) The Executive shall hold in a fiduciary capacity for the benefit of
the Company all secret or confidential information, knowledge or data relating
to the Company



--------------------------------------------------------------------------------



 
[exhibit101013.jpg]
Information Classification: Limited Access 13 Group, and the respective
businesses of the members of the Company Group and their Clients (as defined
below), which shall have been obtained by the Executive during the Executive’s
employment by the Company Group and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company Group, the Executive shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. For the purposes of
this Section 10, the term “Client” means any person or entity that is a customer
or client of any member of the Company Group. (b) During the term of employment
of the Executive and following the termination thereof, the Executive shall not
make any false, disparaging, or derogatory statements to any media outlet
(including, but not limited to, Internet-based chat rooms, message boards, any
and all social media, and/or web pages), industry group or financial
institution, or to any current, former or prospective employee, consultant or
Client of the Company or its subsidiaries regarding the Company, its
subsidiaries or any of their respective directors, officers, employees, agents,
or representatives, or about the business affairs and financial condition of the
Company or its subsidiaries. (c) During the term of employment of the Executive
and following the termination thereof, the Executive shall cooperate with the
Company with respect to any matters arising during or related to the Executive’s
employment with the Company Group, including but not limited to any litigation,
governmental investigation, or regulatory or other proceeding which may have
arisen as of or which may arise following the execution of this Agreement. The
Company shall reimburse the Executive for any reasonable out-of-pocket and
properly documented expenses the Executive incurs in connection with such
cooperation. (d) During the term of employment of the Executive and during the
Nonsolicitation Period (as defined below), the Executive shall not, without the
prior written consent of the Company, solicit, directly or indirectly (other
than through a general solicitation of employment not specifically directed to
employees of the Company or its subsidiaries), the employment of any person who
within the previous 12 months was an officer of the Company or any of its
subsidiaries. For purposes of this Section 10, the term “Nonsolicitation Period”
means the period beginning on the date of termination of the Executive’s
employment with the Company Group (the “Termination Date”) and ending on the
earlier of (i) [18 months after the Termination Date] [for Hong Kong employees:
6 months after the Termination Date and for a further 6 month period after that
initial period] and (ii) [one year after the Effective Date (if any)] [for Hong
Kong employees: 6 months after the Effective Date (if any) and for a further 6
month period after that initial period]. If the Executive violates a restriction
to which the Nonsolicitation Period applies under this Section 10(d) or 10(e),
then the the Nonsolicitation Period shall be extended, with respect only to the
restriction violated by the Executive, by the amount of time for which the
Executive was out of compliance with such restriction. (e) During the term of
employment of the Executive and during the Nonsolicitation Period, the Executive
shall not, without the prior consent of the Company, [directly or indirectly,]
engage in the Solicitation of Business (as defined below) from any Client on
behalf of any person or entity other than the Company and its subsidiaries. For
the purposes of this Section 10(c), the term “Solicitation of Business” shall
mean the attempt through direct



--------------------------------------------------------------------------------



 
[exhibit101014.jpg]
Information Classification: Limited Access 14 personal contact on the part of
the Executive with a Client with whom the Executive has had significant personal
contact while serving in a Line-Function Capacity (as defined below) during his
period of employment to [solicit or] induce such Client to transfer its business
relationship [in whole or in part] from the Company and its subsidiaries to any
other person or entity. The term “Line-Function Capacity” means service to the
Company and its subsidiaries in a primary capacity other than a staff function,
in which the Executive has direct and regular contact with Clients and
responsibility for managing the business relationship of the Company and its
subsidiaries with such Clients. During the Nonsolicitation Period, the Executive
may accept employment with or enter into a business relationship with a person
or entity that has or seeks to establish business relationships with one or more
Clients provided that the Executive does not engage in the Solicitation of
Business from such Clients and does not disclose confidential information
concerning such Client and its relationship with the Company and its
subsidiaries to any such person or entity. (f) In no event shall an asserted
violation of the provisions of this Section 10 constitute a basis for deferring
or withholding any amounts otherwise payable to the Executive under this
Agreement. (g) This Section 10 shall be effective from and after the date of
this Agreement notwithstanding that an Effective Date has not occurred, and the
restrictions and covenants set forth in this Section 10 shall be in addition to,
and shall not supersede, any restrictions or covenants to which the Executive
may be subject pursuant to other plans, programs or agreements with the Company,
including, without limitation, the nonsolicitation and noncompetition provisions
contained in Section 3.6 of the ESRP (except to the extent specifically provided
otherwise in Section 7 of this Agreement). (h) The provisions contained in this
Section 10 are necessary to the protection of the Company’s business and good
will, and are material and integral to the undertakings of the Company under
this Agreement. The Executive agrees that the Company and its subsidiaries will
be irreparably harmed in the event such provisions are not performed in
accordance with their specific terms or are otherwise breached by the Executive.
Accordingly, if the Executive fails to comply with such provisions, the Company
or any of its subsidiaries shall be entitled to injunctive or other equitable
relief or remedy in addition to, and not in lieu of, any other relief or remedy
at law to which it or they may be entitled hereunder in order to protect its or
their legitimate business interests. Therefore, the Executive agrees that the
Company or any of its subsidiaries shall, in the event of any breach or
threatened breach by the Executive of the provisions of this Section 10, in
addition to such other remedies as may be available, be entitled to specific
performance and injunctive relief without posting a bond. The Executive hereby
waives the adequacy of a remedy at law as a defense to such relief. (i) No delay
or waiver by the Company in exercising any right under this Section 10 shall
operate as a waiver of that right or of any other right. Any waiver or consent
as to any of the provisions herein provided by the Company must be in writing,
is effective only in that instance, and may not be construed as a broader waiver
of rights or as a bar to enforcement of the provision(s) at issue on any other
occasion. (j) The restrictions and covenants set forth in this Section 10 shall
be construed and interpreted in any judicial or other adjudicatory proceeding to
permit their enforcement to the maximum extent permitted by law, and each such
provision is severable and



--------------------------------------------------------------------------------



 
[exhibit101015.jpg]
Information Classification: Limited Access 15 independently enforceable without
reference to the enforcement of any other provision. If any restriction set
forth in this Section 10 is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable. 11. Section 409A of the Code.
(a) This Agreement is intended to satisfy the requirements of Section 409A of
the Code with respect to amounts subject thereto and shall be interpreted and
construed and shall be performed by the parties consistent with such intent, and
the Company shall not accelerate any payment or the provision of any benefits
under this Agreement or to make or provide any such payment or benefits if such
payment or provision of such benefits would, as a result, be subject to tax
under Section 409A of the Code. (b) Except as expressly provided otherwise
herein, no reimbursement payable to the Executive pursuant to any provisions of
this Agreement or pursuant to any plan or arrangement of the Company covered by
this Agreement shall be paid later than the last day of the calendar year
following the calendar year in which the related expense was incurred, and no
such reimbursement during any calendar year shall affect the amounts eligible
for reimbursement in any other calendar year, except, in each case, to the
extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code. To the extent
providing for deferral of compensation within the meaning of Section 409A of the
Code, any payments or benefits to which the Executive is entitled upon a
termination of employment shall be paid no earlier than the date on which the
Executive incurs a “separation from service” as set forth in Section 5. (c)
Notwithstanding anything herein to the contrary, if the Executive is a
“specified employee,” for purposes of Section 409A of the Code, as determined
under the Company’s established methodology for determining specified employees,
on the date on which the Executive separates from service, any payment hereunder
(including any provision of continued benefits) that provides for the deferral
of compensation within the meaning of Section 409A of the Code (the “Delayed
Payment Amounts”) shall not be paid or commence to be paid on any date prior to
the first business day after the date that is six months following the
Executive’s Date of Termination; provided, however, that payment of the Delayed
Payment Amounts shall commence within 30 days of the Executive’s death in the
event of his death prior to the end of the six-month period. The Delayed Payment
Amounts shall earn interest at the prime rate published in The Wall Street
Journal on the Date of Termination until the date that payment of such amounts
to the Executive or his legal representatives is completed pursuant to the terms
of this Agreement. 12. Statement of Benefits. Immediately prior to the Effective
Date, the Company shall provide in writing to the Executive a reasonable, good
faith estimate of the payments and benefits to which the Executive would be
entitled in the event of a termination of his employment pursuant to Section
6(a), assuming that the Effective Date is the Date of Termination. 13.
Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will



--------------------------------------------------------------------------------



 
[exhibit101016.jpg]
Information Classification: Limited Access 16 or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives. (b) This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns. (c)
This Agreement may not be assigned by the Company, other than to a member of the
Company Group, without the written consent of the Executive, and the Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of the Company, to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. In the event that the Company
obtains the express assumption and agreement to perform this Agreement as
contemplated by the preceding sentence, the Executive agrees that his execution
of this Agreement shall serve as his written consent in such circumstance. As
used in this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise. 14.
Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without reference
to principles of conflict of laws. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives. (b) All notices and other
communications hereunder shall be in writing and shall be given to the other
party by hand delivery, by electronic email, or by private overnight delivery,
in each case with proof of receipt, addressed as follows: If to the Executive,
at the most recent address in the records of the Company Group. If to the
Company: State Street Corporation State Street Financial Center One Lincoln
Street Boston, MA 02111-2900 Attention: Chief Legal Officer or to such other
address as either party shall have furnished to the other in writing in
accordance herewith. For purposes of this Agreement, notice and communications
shall be effective (i) on the date of delivery, with respect to hand delivery,
or (ii) when posted with respect to email or private overnight delivery, except
with respect to a Notice of Termination, which shall be effective when actually
received by the addressee, with respect to any form of delivery. (c) The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
(d) The headings of sections herein are included solely for convenience of
reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement, and section, paragraph and subparagraph references
in this Agreement, unless



--------------------------------------------------------------------------------



 
[exhibit101017.jpg]
Information Classification: Limited Access 17 otherwise specified, refer to the
applicable section, paragraph or subparagraph of this Agreement. In addition,
for the purposes of this Agreement, references to statutes and regulations shall
be deemed to include any amended, modified or successor statutes or regulations.
(e) The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation and all other authorized
deductions. (f) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 5(c)(i) - (v), shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement. (g) The
Executive and the Company acknowledge that, except as may otherwise be provided
under any other written agreement between the Executive and any member of the
Company Group, the employment of the Executive by the Company Group is “at will”
and, subject to Section 1(a), prior to the Effective Date, the Executive’s
employment and/or this Agreement may be terminated by either the Executive or
the Company at any time prior to the Effective Date, in which case the Executive
shall have no further rights under this Agreement. (h) This Agreement sets forth
all of the promises, agreements, conditions and understandings between the
parties hereto respecting the subject matter hereof and supersedes all prior
negotiations, conversations, discussions, correspondence, memoranda and
agreements between the parties concerning such subject matter. From and after
the Effective Date, this Agreement shall supersede any other agreement between
the parties with respect to the subject matter hereof. [For Mr. Erickson:
Further, this Agreement is to be read in conjunction with your individual
contract of employment. In the event that there is any inconsistency between any
of the terms of this Agreement and those set out in your contract of employment,
the terms of this Agreement which are inconsistent shall prevail.] (i) This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument. For purposes of this Agreement, facsimile signatures shall be
deemed originals, and the parties agree to exchange original signatures as
promptly as possible following execution of this Agreement. The Executive
acknowledges that he is entering into this Agreement of his own free will and
accord, and with no duress, that he has read this Agreement and that he
understands it and its legal consequences.



--------------------------------------------------------------------------------



 
[exhibit101018.jpg]
Information Classification: Limited Access 18 IN WITNESS WHEREOF, the Executive
has hereunto set the Executive’s hand and, pursuant to the authorization from
its Board of Directors, the Company has caused these presents to be executed in
its name on its behalf, all as of the day and year first above written.
[Executive] ______________________________ STATE STREET CORPORATION By Todd
Gershkowitz EVP, Chief Operating Officer - Global Human Resources and Corporate
Citizenship



--------------------------------------------------------------------------------



 